—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered March 14, 1996, convicting him of grand larceny in the second degree, unauthorized practice of a profession, offering a false instrument for filing in the first degree (eight counts), and falsifying business records in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, GPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.